FILED
                            NOT FOR PUBLICATION                               SEP 21 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RODNEY L. SCOTT,                                 No. 07-55029

               Petitioner - Appellant,           D.C. No. CV-03-02560-AHS

  v.
                                                 MEMORANDUM *
ARNOLD SCHWARZENEGGER,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                Alicemarie H. Stotler, Senior District Judge, Presiding

                          Submitted September 13, 2010 **


Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Rodney Scott appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 2253 1, and we affirm.

      Scott contends that the Board of Prison Terms’ 2001 decision to deny him

parole was not supported by “some evidence” of his future dangerousness and

therefore violated his due process rights. As some evidence does support the

Board’s decision, his contention is not availing. See also Hayward v. Marshall,

603 F.3d 546, 562 (9th Cir. 2010).

      AFFIRMED.




      1
       We certify for appeal, on our own motion, the issue of whether the 2001
decision of the California Board of Prison Terms to deny parole violated due
process.

                                         2                                     07-55029